Case 2:20-cv-02250-CAS-SK Document 279-3 Filed 02/16/21 Page 1 of 6 Page ID
                                #:10349


 1 MICHAEL A. JACOBS (CA SBN 111664)
   THOMAS J. PARDINI (CA SBN 313401)
 2 MORRISON & FOERSTER LLP
   425 Market Street
 3 San Francisco, CA 94105-2482
   Telephone: (415) 268-7000
 4 Facsimile: (415) 268-7522
   mjacobs@mofo.com; tpardini@mofo.com
 5
   BENJAMIN J. FOX (CA SBN 193374)
 6 RYAN J. MALLOY (CA SBN 253512)
   SOO J. PARK (CA SBN 300988)
 7 MORRISON & FOERSTER LLP
   707 Wilshire Boulevard, Suite 6000
 8 Los Angeles, CA 90017-3543
   Telephone: (213) 892-5200
 9 Facsimile: (213) 892-5454
   bfox@mofo.com; rmalloy@mofo.com;
10 spark@mofo.com
11   Attorneys for Plaintiff/Defendants
     QUIBI HOLDINGS, LLC, WNDRCO HOLDINGS,
12   LLC, QBI HOLDINGS, LLC, NEW QBI, LLC,
     JEFFREY KATZENBERG, CLIFTON L. SMITH,
13   JR., JOSEPH BURFITT, ROBERT A. POST, JR.,
     ERIC BUEHL, and BLAKE BARNES
14
15                       UNITED STATES DISTRICT COURT
16                     CENTRAL DISTRICT OF CALIFORNIA
17                                WESTERN DIVISION
18
     QUIBI HOLDINGS, LLC,                   Case No.: 2:20-CV-02250-CAS-SK
19
                     Plaintiff,             DECLARATION OF BENAJAMIN
20                                          J. FOX IN SUPPORT OF QUIBI’S
         v.                                 MOTION TO COMPEL
21                                          PRODUCTION OF DOCUMENTS
   INTERLUDE US, INC. d/b/a EKO; and
22 JBF INTERLUDE 2009 LTD. – ISRAEL,
                                            Judge:    Hon. Steve Kim
23                   Defendants,            Date:     March 10, 2021
                                            Time:     10:00 AM
24                                          Crtrm:    540
25
26
27
28
Case 2:20-cv-02250-CAS-SK Document 279-3 Filed 02/16/21 Page 2 of 6 Page ID
                                #:10350


1 JBF INTERLUDE 2009 LTD and                Case No.: 2:20-CV-02299-CAS-SK
  INTERLUDE U.S., INC., d/b/a EKO,          (CONSOLIDATED)
2
                  Plaintiffs,               Fact Discovery Cutoff: Sept. 14, 2021
3
        v.                                  Expert Discovery Cutoff: Jan. 11, 2022
4                                           Pretrial Conference: March 28, 2022
  QUIBI HOLDINGS, LLC, WNDRCO               Trial: April 19, 2022
5 HOLDINGS, LLC, QBI HOLDINGS,
  LLC, NEW QBI, LLC, CLIFTON L.
6 SMITH, JR., JOSEPH BURFITT,
  ROBERT A. POST, JR., BLAKE
7 BARNES, ERIC BUEHL, AND JEFFREY
  KATZENBERG,
8
                  Defendants.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:20-cv-02250-CAS-SK Document 279-3 Filed 02/16/21 Page 3 of 6 Page ID
                                #:10351


1          I, Benjamin J. Fox, declare as follows:
2          1.      I am a member of the bar of the State of California and a partner with
3    the law firm of Morrison & Foerster LLP, counsel of record for Plaintiff/Defendant
4    Quibi Holdings, LLC, QBI Holdings, LLC, New QBI, LLC, Jeffrey Katzenberg,
5    Clifton L. Smith, Jr., Joseph Burfitt, Robert A. Post, Jr., Eric Buehl, and Blake
6    Barnes and WndrCo Holdings, LLC in this action. I am admitted to practice before
7    this Court.
8          2.      I submit this declaration in support of Quibi’s Motion to Compel
9    Production of Documents. My declaration is based on my personal knowledge. If
10   called upon to do so, I could and would testify competently to this knowledge.
11         3.      Quibi sent Eko a letter on October 20, 2020 seeking proper responses
12   to its Requests for Production. The parties held a meet and confer on November 12,
13   2020, and Eko supplemented its responses on November 17, 2020. Eko’s
14   supplemental responses remained deficient.
15         4.      Pursuant to this Court’s Order instructing increased cooperation
16   between the parties in light of the judicial emergency caused by the pandemic (2299
17   Dkt. 315 and 332), Quibi again tried to obtain proper responses and responsive
18   productions. Quibi raised the issue by email on December 22, 2020, and held a
19   meet and confer on December 23, 2020. Quibi followed up by email on December
20   23, 2020 and December 31, 2020. On January 8, 2021, Eko agreed to amend its
21   responses to provide a timeline for Eko’s production and expressly state that it is
22   not withholding documents based on certain objections. Eko did not indicate it
23   would withdraw its objections to requests for which it refused to produce
24   documents.
25         5.      On January 15, 2021, Quibi sent Eko a letter, making a further attempt
26   to obtain Eko’s cooperation regarding Request for Production Nos. 11, 14-16, 42,
27   101, 104, and 124. Quibi explained in its letter why the Requests were relevant and
28   offered modification to Nos. 14 and 15 as a compromise. Eko responded on

                                             1
Case 2:20-cv-02250-CAS-SK Document 279-3 Filed 02/16/21 Page 4 of 6 Page ID
                                #:10352


1
     January 22, 2021 after a meet and confer on January 20, 2021, but did not withdraw
2
     its objections.
3
           6.     The parties held a final meet and confer on January 26, 2021 and
4
     reached a compromise as to Request Nos. 11, 42, and 101. Eko maintained
5
     relevance and privilege objections to Request Nos. 14-16, 104, and 124 despite
6
     Quibi’s explanations.
7
           7.     Quibi sought to obtain discovery related to Elliot Management’s
8
     involvement with Eko in the litigation through other means without court
9
     intervention. For instance, Quibi proposed the following ESI search term, designed
10
     to locate documents related to Requests for Production Nos. 14-16: “Elliott
11
     Management” OR *@elliott* OR (Elliott* w/50 (Paul* OR Singer* OR Jon* OR
12
     Pollock* OR Terry* OR Kassel*)). During a meet and confer on January 11, 2021,
13
     Eko’s counsel stated that it would not include this search term, or produce any
14
     documents responsive Request Nos. 14-16.
15
           8.     Quibi has also sought discovery from Elliott Management and its
16
     executives Paul Singer and Terry Kassel, negotiating a subpoena return date of
17
     January 19, 2021. Elliot filed a motion to quash in S.D.N.Y., and the motion was
18
     transferred to this district under Case No. 1:21-mc-0016. Quibi’s opposition to
19
     Elliott’s motion is due on February 18, 2021.
20
           9.     Attached as Exhibit A is a copy of an article by Benjamin Mullin and
21
     Corrie Driebusch, Hedge Fund Elliott Management to Finance Lawsuit Against
22
     Streamer Quibi, Wall Street Journal, May 4, 2020,
23
     https://www.wsj.com/articles/hedge-fund-elliott-management-to-finance-lawsuit-
24
     against-streamer-quibi-11588536108.
25
           10.    Attached as Exhibit B is a copy of an article by Dominic Patten,
26
     Jeffrey Katzenberg’s Quibi Cries “Shakedown” As Bossman Named As Defendant
27
     & New Claims Added in TurnStyle Tech Dispute, Deadline, May 12, 2020,
28

                                            2
Case 2:20-cv-02250-CAS-SK Document 279-3 Filed 02/16/21 Page 5 of 6 Page ID
                                #:10353


1    https://deadline.com/2020/05/quibi-lawsuit-jeffrey-katzenberg-defendant-eko-
2    turnstyle-1202932467.
3          11.   Attached as Exhibit C is an excerpt from an article by Alex Thompson
4    and Theodoric Meyer, Biden economic pick takes fire from former employees,
5    Politico, December 2, 2020, https://www.politico.com/newsletters/transition-
6    playbook/2020/12/02/biden-economic-pick-takes-fire-from-former-employees-
7    491038.
8          12.   Attached as Exhibit D is a letter from me to Eko’s counsel Darryl
9    Woo, dated October 20, 2020.
10         13.   Attached as Exhibit E is an email exchange between my colleague
11   Soo Park and counsel for Eko, dated December 22, 2020.
12         14.   Attached as Exhibit F is an email exchange between Ms. Park and
13   counsel for Eko, dated December 23, 2020.
14         15.   Attached as Exhibit G is an email exchange between Ms. Park and
15   counsel for Eko, dated December 31, 2020.
16         16.   Attached as Exhibit H is an email exchange between Christie
17   Larochelle and counsel for Quibi, dated January 8, 2021.
18         17.   Attached as Exhibit I is a letter from me to Mr. Woo, dated January
19   15, 2021.
20         18.   Attached as Exhibit J is a letter from Mr. Woo to me, dated January
21   22, 2021.
22         19.   Attached as Exhibit K is an email exchange between Ms. Park and
23   counsel for Eko, dated January 27, 2021.
24         20.   Attached as Exhibit L is an email exchange between Ms. Park and
25   counsel for Eko, dated January 4, 2021.
26         21.   Attached as Exhibit M is an email exchange between Eko’s counsel
27   Elizabeth Low and counsel for Quibi, dated January 11, 2021.
28

                                           3
Case 2:20-cv-02250-CAS-SK Document 279-3 Filed 02/16/21 Page 6 of 6 Page ID
                                #:10354


1           22.   Attached as Exhibit N is an email exchange between counsel for Quibi
2    and counsel for Elliot, dated January 15, 2021.
3           23.   Attached as Exhibit O is an article by Jon Shazar, Paul Singer Is Sad
4    To See Quibi Go, DealBreaker, October 30, 2020,
5    https://dealbreaker.com/2020/10/elliott-backed-company-seeks-quibi-money.
6           24.   Attached as Exhibit P is an article by Todd Spangler, Lawsuit Against
7    Jeffrey Katzenberg’s Quibi Being Funded by Hedge-Fund Giant Elliott
8    Management, Variety, May 4, 2020, https://variety.com/2020/digital/news/quibi-
9    lawsuit-eko-elliott-management-jeffrey-katzenberg-1234596892/.
10          25.   Attached as Exhibit Q is an article by Gaston Kroub, Quibi’s IP
11   Quibble, Above The Law, June 2, 2020, https://abovethelaw.com/legal-innovation-
12   center/2020/06/02/quibis-ip-quibble/.
13          26.   Attached as Exhibit R is are minutes of the Telephonic Scheduling
14   Conference with the Court, dated July 27, 2020 per Local Rule 37-2.1.
15
16          I declare under penalty of perjury that the foregoing is true and correct.
17          Executed on February 15, 2021, at Los Angeles, California.
18
19                                                   /s/ Benjamin J. Fox
20                                                   Benjamin J. Fox

21   sf-4416099

22
23
24
25
26
27
28

                                              4
